         Case 1:10-cv-02250-PLF Document 397 Filed 08/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
IVY BROWN, et al.,                  )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )               Civil Action No. 10-2250 (PLF)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
            Defendant.              )
____________________________________)


                                            ORDER

              For the reasons stated in the Opinion issued this same day, it is hereby

              ORDERED that the District of Columbia’s claims of deliberative process

privilege for the documents submitted in camera pursuant to this Court’s July 29, 2021 order are

sustained.

              SO ORDERED.


                                                            ________________________
                                                             /s/
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge

DATE: August 31, 2021
